Fourth Court of Appeals
                               San Antonio, Texas
                                    August 11, 2015

                                  No. 04-15-00386-CV

                             IN THE INTEREST OF A.S.,

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-00465
                       Honorable Richard Garcia, Judge Presiding


                                     ORDER

       The appellant’s first motion for extension of time to file brief is GRANTED. The
appellant’s brief is due on August 13, 2015.



                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court